     Case 4:07-cr-00162-O Document 48 Filed 10/14/20                Page 1 of 5 PageID 180




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

UNITED STATES OF AMERICA

v.                                                           NO. 4:07-CR-162-O
DANIEL P. DALY (01)

       GOVERNMENT’S RESPONSE IN OPPOSITION TO DEFENDANT=S
             MOTION TO MODIFY SUPERVISED RELEASE

        The United States of America, by and through the undersigned Assistant United

States Attorney, files this response in opposition to the defendant=s Motion to Modify

Supervised Release. For the reasons stated below, the defendant=s motion should be

denied.

        On April 10, 2008, the defendant pled guilty to an indictment charging him with

one count of receipt of child pornography. The conviction stemmed from an

investigation into a subscription-based child pornography website. PSR ¶ 19. Agents

investigating the site determined that Daly was a subscriber who had paid for access to

online child pornography. PSR ¶ 19-21.           Agents obtained a search warrant for Daly’s

computer and discovered hundreds of photos and videos of child pornography stored on a

hard drive and a thumb drive. PSR ¶ 24.               During his interview with agents, Daly

admitted that he used the internet to view and download child pornography. PSR ¶ 25.

He also admitted to travelling to Thailand to partake in sex tours and told agents that he

planned to retire in Thailand. PSR ¶ 25. The defendant’s collection of child


Government’s Response to Defendant’s Motion- Page 1
     Case 4:07-cr-00162-O Document 48 Filed 10/14/20                        Page 2 of 5 PageID 181




pornography consisted primarily of prepubescent females under the age of 10 engaged in

sexual acts. PSR ¶ 29. Daly was ultimately sentenced to a term of 97 months

imprisonment to be followed by a lifetime term of supervised release.

          In his motion, Daly argues that his term of release should be reduced because he

has successfully completed nearly six years of his supervised release. He seeks a

reduction to a term that would be equal to the time he has already served, or in the

alternative, a reduction to a definite term of less than life 1. But Daly’s behavior

demonstrates that Daly should remain on supervised release for life.

          18 U.S.C. § 3583(e)(l) permits a court to modify or terminate a term of supervised

release at any time after the expiration of one year of supervision. Before modifying or

terminating a term of supervised release, however, “the court must be ‘satisfied that such

action is warranted by the conduct of the defendant released and the interest of justice.’”

United States v. Perry, 397 F. App'x 521, 522 (5th Cir. 2010) (quoting 18 U.S.C. §

3583(e)(l)). “Early termination is not warranted as a matter of course; on the contrary, it

is only occasionally justified due to changed circumstances of a defendant, such as

exceptionally good behavior.” United States v. Sheckley, WL 701370 at *1 (2d

Cir.1997). Mere compliance with the terms of supervised release, absent “changed

circumstances of the defendant, such as exceptionally good behavior,” is generally

insufficient to justify early termination. See United States v. Reisner, No. 4:06-CR-077-



1
    In his request for a definite term of years, Dally suggests that the Court reduce his sentence to 10 years.

Government’s Response to Defendant’s Motion- Page 2
   Case 4:07-cr-00162-O Document 48 Filed 10/14/20             Page 3 of 5 PageID 182




SPM, 2008 WL 3896010, at *1 (N.D. Fla. Aug. 20, 2008) (“Full compliance, after all, is

merely what is expected of all people serving terms of supervised release.”) Id. (citation

and internal quotation marks omitted). In evaluating a motion for early termination, a

court must also consider the factors set forth in 18 U.S.C. § 3553(a)(l), (a)(2)(B),

(a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7). 18 U.S.C. § 3583(e).

       Here, Daly makes two arguments for the early termination of his release. First, he

points to the holding in United States v. Alvarado, 691 F.3d 592, 598 (5th Cir. 2012)

stands for the proposition that lifetime terms of supervised release cannot be imposed

absent “careful consideration of the specific facts and circumstances of the case [before

the sentencing court.]” But he does not allege, much less produce any evidence, that this

Court failed to “carefully consider the specific facts and circumstances of the case”

before imposing Daly’s sentence. This argument, therefore, has no merit.

       Daly also argues, at much greater length, that his term of release should be

reduced because only that he has complied with the terms of his supervised release. He

claims that he reports to his probation officer on time, has consistently tested negative for

drugs, and has successfully completed a sex offender program. These actions, while

positive, do not demonstrate “exceptionally good behavior.” Instead, Daly is merely

doing what the Court expected him to do while on supervised release. His mere

compliance with the conditions of his release do not merit a reduction in his term of

release.



Government’s Response to Defendant’s Motion- Page 3
   Case 4:07-cr-00162-O Document 48 Filed 10/14/20            Page 4 of 5 PageID 183




       In contrast, the relevant factors in 18 U.S.C. 3553(a) mitigate strongly in favor of

keeping Daly on a lifetime term of supervision. Daly was convicted of committing a

crime of violence against children. 18 U.S.C. § 3156(a)(4)(C). He has a sexual interest

in prepubescent children as evidenced by his paid subscription to a child pornography

website and his storage of hundreds of images of child pornography. In addition, Daly

admitted to agents that he had traveled to Thailand on many occasions for adult sex tours,

and that he planned on retiring in Thailand.

       Not only does the nature of Daly’s criminal conduct prove that he has a prurient

sexual interest in prepubescent minors, but his own admissions provide frightening

insight about what he would do were he no longer bound by restrictions. Continued

supervision is necessary to ensure that Daly does not seek sexual gratification from

children in the future.

       In child exploitation cases such as this one, supervised release is designed to

ensure that a defendant receives sex offender treatment, and also to protect vulnerable

children in the community. Even if the defendant has been successful so far in his

outpatient sex offender treatment, counseling needs to continue for his benefit and the

benefit of the public.

       Daly is currently being supervised by United States Probation Officer Carrie Treat.

USPO Treat is aware of the Daly’s request and does not support the termination of his

supervised release. The government believes the Court’s original sentence already



Government’s Response to Defendant’s Motion- Page 4
   Case 4:07-cr-00162-O Document 48 Filed 10/14/20              Page 5 of 5 PageID 184




accounted for all of the relevant factors, and nothing has changed to alter the necessity of

lifetime term of supervised release.

       WHEREFORE, the United States respectfully requests that this Court deny the

defendant=s motion for any modification of his supervised release.


                                              Respectfully Submitted,

                                              ERIN NEALY COX
                                              UNITED STATES ATTORNEY

                                              /s/ Alex C. Lewis
                                              ALEX C. LEWIS
                                              Assistant United States Attorney
                                              Missouri State Bar No. 47910
                                              Burnett Plaza, Suite 1700
                                              801 Cherry Street, Unit #4
                                              Fort Worth, Texas 76102
                                              Telephone: 817-252-5200
                                              Facsimile: 817-252-5455

                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 14, 2020, I electronically filed the foregoing
Government’s Response with the clerk for the U.S. District Court, Northern District of
Texas, using the electronic case filing system of the court. The above instrument was
served upon pro se defendant Daniel P. Daly, via first-class mail to 316 Spring Valley
Circle, Azle, Texas 76020, in accordance with the provisions of Rule 49 of the Federal
Rules of Criminal Procedure.

                                              /s/ Alex C. Lewis
                                              ALEX C. LEWIS
                                              Assistant United States Attorney




Government’s Response to Defendant’s Motion- Page 5
